DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-5, 7-10, 13, 14, 16, 17 and 19 in the reply filed on 1/19/2022 is acknowledged.

Claims 20-22, 27 and 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/19/2022.

Information Disclosure Statement
The information disclosure statements dated 6/28/2019, 11/9/2019 and 9/29/2020 have been considered and made of record.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
In claim 7, “the at least one chamber” lacks clear antecedent basis.  Note claim 1 only previously recites “a first chamber”.  Clarification and/or correction is requested.
In claim 9, “the plurality of chambers” lacks antecedent basis.  Note claim 1 only previously recites “a first chamber”.  Clarification and/or correction is requested.
Claim 19 contains the trademark/trade names NEUROBASAL; B-27 and GLUTAMAX.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe culture medium components and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7-10, 13, 14, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hickman (US 2015/0219622) in view of Ingber et al.(US 2016/0313306).
With respect to claim 1, the reference of Hickman discloses a microfluidic system (Fig. 10), including: a first chamber containing a first plurality of organ cells attached to at least a portion of a cell attachment surface of the first chamber, wherein the first plurality of organ cells mimics a function of a first organ; a microcantilever sensor to non-invasively measure a function of the first plurality of organ cells (Example 2)(¶[0117]-[0126]).

In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to design the system of Example 2 such that the medium flows within the system using a gravity driven pumpless design for the known and expected result of reducing the complexity of the flow system.
While the reference of Hickman discloses the use of a serum free medium (¶[0121]), Claim 1 further differs by reciting that the system includes “at least one population of immune cells, including at least one population of leukocyctes, recirculating through the first chamber in a serum free culture medium under conditions suitable for survival of the at least one population of leukocytes for at least two days without activation.
The reference of Ingber et al. discloses that it is known in the art to provide the circulating culture medium within an organ mimicking microfluidic system with a population of immune cells, including leukocytes (¶[0057], [0297], [0306], [0670] and [0672]) to study the immune response of the organ cells to the circulating immune cells.
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to provide the serum free medium of the reference of Hickman with immune, including leukocytes, for the known and expected result of studying the immune response of the organ cells to the immune cells provided in the circulating culture medium as is conventional in the art as evidenced by the reference of Ingber et al.  Note, 
With respect to claims 2 and 3, the reference of Hickman discloses that the system can include four organ chambers (Example 7)(¶[0163]-[0171]).
In view of this teaching, it would have been obvious to provide additional organ chambers for the known and expected result of investigating the response of a plurality of interconnected organ chambers to the circulating culture medium.
With respect to claim 4, the reference of Hickman discloses the use of cardiomyocytes and a list of additional cells within the system (¶[0062], [0069], Example 2 and Example 7).
With respect to claim 7, the chamber and sensor are arranged on a chip (Example 2).
With respect to claim 8, the system includes a recording device operably connected to the sensor, wherein the recording device is configured to record data from the sensor (¶[0122]-[0124])(laser, photodetector, digitizer and computer).  Note, in view of 35 USC 112(f) discussed above with respect to claim 8, this structure is the same or a functional equivalent to the recording device disclosed in ¶[0166] of the instant specification.  
With respect to claim 9, the reference of Hickman discloses the use of one or more microfluidic channels to interconnect the chambers (Figs. 9 and 17-19).
With respect to claim 10, the reference of Ingber et al. discloses the use of neutrophils and/or monocytes (¶[0297]).
With respect to claims 13, 14, 16 and 17, in the absence of a showing of unexpected results, it would have been well within the purview of one having ordinary skill in the art to determine the specifics of the agents provided when investigating the response of the organ 
With respect to claim 19, Tables 1 and 2 of the reference of Hickman discloses components that are known and/or can be used to form a serum free culture medium.  Based merely on the specifics of the cells and the investigations to be performed in the microfluidic system, it would have been obvious to one of ordinary skill in the art to determine the optimal composition of the culture medium while maintain optimal culture conditions within the system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references of Shuler et al. (US 2012/0135452) and Loskill et al. (US 2018/0355298) are cited as prior art references which pertain to multi-organ culture systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB